Citation Nr: 1521289	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected anxiety disorder.

2.  Entitlement to service connection for coronary artery disease, including as due to herbicide exposure or service-connected anxiety disorder.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to an initial rating greater than 30 percent for an anxiety disorder with PTSD symptoms.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969, including in the Republic of Vietnam from February to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim of service connection for an anxiety disorder, assigning a 10 percent rating effective November 22, 2010, and denied the Veteran's claims of service connection for hypertension, an eye disability, a skin disability, and for PTSD.  The Veteran disagreed with this decision in June 2011.  In an August 2013 rating decision, the RO expanded service connection for anxiety to include service connection for "PTSD symptoms."  The Veteran perfected a timely appeal as to the other issues in August 2013.

This matter also is before the Board on appeal from a June 2012 rating decision which denied the Veteran's claim of service connection for coronary artery disease, including as due to herbicide exposure or a service-connected disability.  The Veteran disagreed with this decision later in June 2012.  He perfected a timely appeal in August 2013.

In an August 2013 rating decision, the RO assigned a higher initial 30 percent rating effective November 22, 2010, for the Veteran's service-connected anxiety disorder with PTSD symptoms.  Because the initial rating assigned to the Veteran's service-connected anxiety disorder with PTSD symptoms is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial rating greater than 30 percent for an anxiety disorder with PTSD symptoms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam between February and April 1969; thus, his in-service herbicide exposure is presumed.

2.  The record evidence indicates that the Veteran's service-connected anxiety disorder with PTSD symptoms aggravated (or permanently worsened) his current hypertension which caused his hypertensive heart disease and mitral valve regurgitation.

3.  The probative evidence of record shows that the Veteran does not experience any current eye or skin disability which could be attributed to active service.


CONCLUSIONS OF LAW

1.  Hypertension is due to service-connected anxiety disorder with PTSD symptoms.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Hypertensive heart disease and mitral valve regurgitation is due to service-connected anxiety disorder with PTSD symptoms.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4.  A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for hypertension, including as due to a service-connected disability, and for heart disease, including as due to herbicide exposure or a service-connected disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's service connection claims for an eye disability and for a skin disability, the Board notes that, in a letter issued in December 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the content of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the December 2010 VCAA letter was issued prior to the currently appealed rating decision issued in May 2011; thus, this notice is timely.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA and VBMS claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  The Board finds that it is not necessary to afford the Veteran a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no medical evidence that the Veteran has current eye and skin disabilities, there is no credible lay evidence of persistent or recurrent symptoms of an eye and skin disorder, and there is no medical or credible lay evidence of symptoms of an eye and skin disorder ever since service.  For these reasons, there is no duty to obtain a medical opinion to substantiate the claims.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection Claims

The Veteran contends that he incurred hypertension, coronary artery disease, an eye disability, and a skin disability during active service.  He alternatively contends that his service-connected anxiety disorder caused or aggravated (permanently worsened) his hypertension and coronary artery disease.  He also alternatively contends that his in-service herbicide exposure while in Vietnam caused or contributed to his coronary artery disease.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Coronary artery disease is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement. The Veteran's claim was filed in November 2010 so the amended regulation is for application.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because an eye disability and a skin disability are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to the Veteran's service connection claims for an eye disability and a skin disability.  By contrast, because hypertension and heart disease are considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claim for hypertension and heart disease.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at a pre-induction physical examination in January 1965, prior to his entry on active service in December 1967, the Veteran denied all relevant in-service medical history.  Clinical evaluation of the Veteran was normal except for teeth marks on the right chest.  The Veteran's vision was 20/20 bilaterally.  A chest x-ray was negative.  His blood pressure was 120/86.  

On an enlistment physical examination in August 1967, prior to his entry on to active service in December 1967, the Veteran denied all relevant in-service medical history.  The Veteran stated that he "was told he had [a] heart murmur as [a]child - still gets chest pain + panting of [the] heart."  Clinical evaluation of the Veteran was normal except for "teeth prints (hog) right side of chest."  The Veteran's vision was 20/20 bilaterally.  A chest x-ray was negative.  There was no audible heart murmur present.  His blood pressure was 128/76.  

In June 1968, the Veteran complained of a boil on his crotch.  Physical examination showed a suprapubic tender mass.  The impression was abscess.  The abscess was lanced and packed.

In March 1969, the Veteran complained of "heart pain (sternal sharp)" with shortness of breath.  The in-service clinician stated that this "sounds like anxiety reaction."  The Veteran reported being treated for questionable heart disease "as [a] civilian."  He also reported that his pulse was very irregular with anxiety attacks.  The impressions included anxiety.  An echocardiogram (EKG) was recommended following an EKG later that same month, the impression was no cardiac pathology.

At his separation physical examination in August 1969, prior to his separation from service in December 1969, the Veteran denied all relevant in-service medical history.  Clinical evaluation was completely normal.  A chest x-ray was normal.  The Veteran's vision was 20/20 bilaterally and his blood pressure was 116/80.

In December 1969, the Veteran stated that there had been no change in his medical condition since his separation physical examination.

The post-service evidence shows that the Veteran was seen in the emergency room (ER) of the VA Medical Center in Tampa, Florida, in June 2011 complaining of chest pain.  It was noted that the Veteran "has coronary artery disease."  On admission to the ER, the Veteran complained of intermittent chest pain for several days "left sided pressure" that was not radiating or associated with dyspnea, palpitations, diaphoresis, or nausea/vomiting.  His systolic blood pressure was in the 190s.  "He was given metoprolol w/resolution of the pain in the ER.  He was ruled out for [acute coronary syndrome] w/negative serial cardiac enzymes except for isolated mildly elevated [creatinine phosphokinase] 500s."  His blood pressure controlled improved after being started on low dose amlodipine.  "He remained chest pain free during his hospitalization."  A cardiac EKG taken earlier in June 2011 showed mild concentric left ventricular hypertrophy, normal left ventricular systolic function, mild aortic sclerosis without significant stenosis, and mild mitral regurgitation.  

On VA hypertension Disability Benefits Questionnaire (DBQ) in October 2011, the Veteran reported that his hypertension "is now fairly well controlled but is variable."  He also reported being diagnosed as having hypertension in the 1970's and "was placed on medication initially, with only fair response."  His hypertension was brought under control "after changing medications several times."  The Veteran took continuous medication for control of his hypertension.  His blood pressure was 155/91, 145/94, and 160/88.  The diagnosis was hypertension.

On VA heart conditions DBQ in May 2012, the Veteran reported experiencing "hypertension since he left the Army in the late 1960's.  He denies chest pain episodes."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that none of the Veteran's heart conditions "qualify within the generally accepted medical definition of ischemic heart disease (IHD)."  The Veteran's heart condition required continuous medication for control.  He had not experienced a myocardial infarction, congestive heart failure, cardiac arrhythmia, an infectious cardiac condition, or pericardial adhesions.  He experienced mitral valve regurgitation (murmur).  Physical examination showed a heart rate of 64, a regular heart rhythm with point of maximal impact at the fifth intercostal space, normal heart sounds, no jugular venous distention, clear lungs to auscultation, normal peripheral pulses, no peripheral edema of the bilateral lower extremities, and blood pressure of 148/80.  An EKG documented evidence of cardiac hypertrophy (mild concentric left ventricular hypertrophy) but no cardiac dilatation.  An exercise stress test was normal.  The VA examiner concluded that there was no current evidence for ischemic heart disease.  He also concluded that mild hypertensive heart disease (mild concentric left ventricular hypertrophy) and mild mitral valve regurgitation were present.  This examiner opined that it was less likely than not that the Veteran's heart condition was related to active service.  The rationale for this opinion was:

The Vet[eran] has no diagnosis of hypertension found in the [service treatment records] provided for review.  The Vet[eran] likely had a childhood murmur, which resolved as he grew out of childhood; thus it was not audible at his Army entrance exam.  He likely developed hypertension later in adulthood sometime after leaving the Army in 1969.  This was likely poorly controlled for many years which led to his mild hypertensive heart disease (mild concentric left ventricular hypertrophy) and his mild mitral valve regurgitation (systolic murmur).  He has no history of ischemic heart disease.

The diagnoses were hypertensive heart disease and mitral valve murmur.

In a December 2013 letter, H.S., M.D., stated that he had been asked to review the Veteran's records "to determine whether there is an association between his service connected anxiety and hypertension with heart disease."  Dr. H.S. stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service, VA treatment records.  He opined, "I feel it is as likely as not that this Veterans hypertension is permanently aggravated beyond the normal progression by his service connected anxiety and furthermore it is more likely than not that his hypertension has led to the development of hypertensive heart disease."  After citing to the Veteran's May 2012 VA examination and relevant studies in the medical literature concerning the etiological relationship between anxiety, hypertension, and heart disease, Dr. H.S. stated, "The Veteran also has hypertensive heart disease with mitral regurgitation and studies have shown that hypertension is associated with an elevated risk of cardiovascular disease and increased mortality."  Dr. H.S. then concluded, "[I]t is as likely as not that this Veterans service connected anxiety has permanently aggravated his hypertension beyond the natural progression and as a result of this it is more likely than not that his hypertension led to the development of hypertensive heart disease."

Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for hypertension and heart disease as due to service-connected anxiety disorder.  The Veteran contends that his service-connected anxiety disorder caused or aggravated (permanently worsened) his hypertension and heart disease.  The record evidence supports finding that the Veteran's service-connected anxiety disorder with PTSD symptoms aggravated his hypertension which led to his heart disease.  

While there is medical opinion evidence that shows that the Veteran's hypertension and heart disease are not due to service, there is medical opinion evidence that shows that these conditions are otherwise secondary to the Veteran's anxiety with PTSD symptoms.  Following a review of the Veteran's claims file, Dr. H.S. opined in December 2013 that it was at least likely as not that the Veteran's service-connected anxiety disorder aggravated his hypertension which caused his hypertensive heart disease and mitral valve regurgitation.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record concerning the contended etiological relationship between the Veteran's service-connected anxiety disorder and his current hypertension and heart disease.  Thus, the Board finds that service connection for hypertension and hypertensive heart disease and mitral valve regurgitation as due to service-connected anxiety disorder with PTSD symptoms, is warranted.  In so finding, the Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

The Board next finds that the preponderance of the evidence is against the Veteran's claims of service connection for an eye disability and for a skin disability.  Although the Veteran does not contend specifically - and the evidence does not indicate - that he incurred either an eye disability or a skin disability as a result of in-service herbicide exposure, the Board notes that it is required to consider all theories of entitlement reasonably potentially raised by the evidence.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board also notes that, in December 2010, the National Personnel Records Center in St. Louis, Missouri (NPRC) confirmed that the Veteran served in Vietnam from February to April 1969.  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is presumed, the evidence does not indicate that he experiences any current eye or skin disability which could be attributed to active service or any incident of service, to include his presumed in-service exposure.  The Board notes that an eye disability is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure, and the Veteran is not diagnosed with chloracne.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection for an eye disability or a skin disability as due to in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for any eye disability or for a skin disability on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  His service treatment records show that he experienced an abscess in June 1968 which was drained and packed.  It appears that this abscess resolved with in-service treatment.  These records also show that the Veteran's vision was 20/20 (or normal) at his enlistment and separation physical examinations.  The Board again acknowledges that the lack of in-service complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  The post-service evidence also does not support granting service connection for an eye disability or for a skin disability.  There is no indication that the Veteran complained of or sought treatment for either of these claimed disabilities at any time since his service separation.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced an eye disability or a skin disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no credible evidence of an eye disability or a skin disability at any time during the pendency of this appeal.  In summary, the Board finds that service connection for an eye disability and for a skin disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an eye disability and a skin disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the eye and the skin after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an eye disability and a skin disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of an eye disability or a skin disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his skin and eyes were found to be normal clinically.  His vision also was 20/20 (or normal) bilaterally.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including anxiety disorder, hypertension, and coronary artery disease.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the eyes or the skin.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current eye or skin disability which could credibly be attributed to active service or any incident of service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for hypertension as due to service-connected anxiety disorder is granted.

Entitlement to service connection for hypertensive heart disease and mitral valve regurgitation as due to service-connected anxiety disorder is granted.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a skin disability is denied.


REMAND

The Veteran contends that his service-connected anxiety disorder is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claim for anxiety disorder, the Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions that his service-connected anxiety disorder is more disabling than currently evaluated, and given the length of time which has elapsed since his most recent VA mental disorders Disability Benefits Questionnaire (DBQ) in November 2011, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected anxiety disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected anxiety disorder with PTSD symptoms.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


